EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is amended as follows:
A connection system for attaching a damping unit of a vehicle inside of a wheel suspension of the vehicle, wherein the connection system has an upper attachment region for attaching the damping unit, wherein the attachment region at least partially surrounds a receiving area for the damping unit, wherein the receiving area extends about a first axis which is the damping axis of the damping unit, a lower attachment region for coupling to the wheel-side part of the wheel suspension, wherein the lower attachment region includes two lower sections spaced apart from one another with an attachment space therebetween, and an intermediate region, which connects the upper attachment region to the lower attachment region, wherein a main extension of the intermediate region corresponds to the direction of the first axis, and wherein a free space of the intermediate region enables the passage of a drive shaft of the vehicle, characterized in that the connection system is manufactured from an extruded part, whose extrusion direction is the extension direction of the extruded material, which then forms the intermediate region of the connection system, wherein the axial extension of the upper attachment region along the first axis is larger than 1.2 times the smallest transverse dimension of the intermediate region with respect to the first axis, and wherein the free space is formed at least partially by a cutout of extruded material underneath the extruded material that forms the upper attachment region.
Claim 2 is amended as follows:
The connection system according to claim 1, in which an axial extension of the connection system along the first axis 
Claim 3 has been cancelled.
Claim 4 is amended as follows:
The connection system according to claim 1, in which the extruded part has an extruded material region, which extends partially within the receiving area and then partially forms a functional element of the connection system. 
Claim 8 is amended as follows:
The connection system according to claim 1, in which an enclosure of the receiving area has an axial slot which enables a clamping fit of the damping unit in the first receiving area. 
Claim 15 is amended as follows: 
The connection system according to claim 1, in which the extruded material contains at least 60% aluminum or aluminum alloy, wherein the smallest cross-sectional area of the intermediate region is 2.
Claim 34, has been amended as follows:
34. (Currently Amended) A wheel suspension arrangement with the connection system according to claim 21 and





Authorization for this examiner’s amendment was given in an interview with Vladimir Raskin on 13 September 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses connection systems for attaching damping units in wheel suspensions in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616